DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spiegel et al. (Patent No. 5649108) in view of Umezuki (Pub. No. 20130242745).
- With respect to claims 10, and 17, Spiegel teaches a method for automatically establishing an address-port mapping table of a first device in an interconnect fabric of devices (e.g. Fig. 1 shows the devices with table), the method comprising: in response to a link-up between a first port of the first device and a first port of a second device of the interconnect fabric (e.g. devices A to C in Fig. 1 through ports as in Fig. 2): adding, to the mapping table, a mapping table entry comprising: i) a first source address that is an address of the second device and ii) a first port 15entry associated with the first source address, wherein the first port entry comprises an identifier of the first port of the first device and a first cost value (e.g. Fig. 6 for table of destination with cost); in response to a message from a third device of the interconnect fabric that is received at a second port of the first device after the link-up and comprises the first source address and a second cost value: adding, to the mapping table entry, a second port entry comprising an 20identifier of the second port and the second cost value (e.g. fig. 6 shows the same destination with different routes and cost); and in response to a subsequent message that is received at a port of the first device and comprises the first source address and a third cost value: comparing the third cost value to the first and second cost value (e.g. step 72 in Fig. 5).  Spiegel explicitly fails to teach the first port, second port from second device and third device.  Umezuki teaches port from different devices (see Fig. 2-4).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filling date to implement the different port for different devices to fast transmission data in the communication.


Allowable Subject Matter
Claims 11-16, 18-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUC H TRAN whose telephone number is (571)272-3172. The examiner can normally be reached M-F 8-5 Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUC H TRAN/Primary Examiner, Art Unit 2471